Order amending judgment to provide that no deficiency judgment shall be entered without application to the court, and referring the matter to an official referee to take proof and report as to fair market value, reversed on the law, without costs, and motion denied, without costs, without prejudice, however, to an application by defendants, if they be so advised, to set aside the sale on the ground of inadequacy. The grounds upon which the defendants moved to amend the judgment were insufficient. (Guaranteed Title & Mort. Co. v. Seheffres, 275 N. Y. 30.) Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.